                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGG BOYDEN                                          :        CIVIL ACTION
                                                      :
       v.                                             :
                                                      :
HLS II, LLC and ALICE CUMMINGS                        :        NO. 18-3283

                                      MEMORANDUM OPINION

Savage, J.                                                                                    July 2, 2019

       In this non-jury case, the issue is whether the signatory to a promissory note signed

it in her individual capacity or as a representative of the limited liability company of which

she was a member and an officer. After considering the evidence and the findings of fact,

we conclude that she signed in her representative capacity.

                                                   Facts

       Plaintiff Gregg Boyden, a New Jersey resident, invests in large multi-family

properties in need of repairs.1 His personal and business acquaintance, defendant

Alice Cummings, a Virginia resident, is a vice president, limited partner, and twelve

percent owner of defendant HLS II, LLC (HLS).2 HLS, a Virginia limited liability

company, is a single purpose entity formed to purchase and develop a 254-unit property

in Philadelphia.3

       On December 11, 2017, Cummings telephoned Boyden and requested a loan of

$100,000.00 as an earnest money deposit for HLS’s purchase of the property.4 Boyden


       1
           May 30, 2019 Hearing Tr. 6:18-20, ECF No. 51.
       2
           Id. 44:22-23, 47:4-6, 72:20-73:6, 89:2-3, 103:18.
       3
           Id. 73:7-11.
       4
           Pl.’s Ex. 1 (Promissory Note) at 1; May 30, 2019 Hearing Tr. 81:1-10, 116:16-18.
agreed to loan the money and requested a document evidencing the loan.5 Three days

later, Cummings forwarded Boyden a “Promissory Note” (Note).6 The Note listed the

Borrower as “HLS II, LLC – Alice Cummings” with the Borrower’s mailing address as 31

N. Providence Road, Richmond, VA 23235, the address of HLS.7 It provided that “the

undersigned jointly and severally promise to pay” the loan.8                   On the second page,

Cummings signed her name in one place:

                                  _HLSII, LLC_____(entity)


                                          Alice Cummings


                                 /s/ Alice Cummings
                                 By: ___Alice Cummings_______
                                 Its: ___Vice President, HLSII, LLC_______9

      Upon receipt of the Note, Boyden wired $100,000.00 to FirstTrust Bank for deposit

into the account of Cross Prop, LLC, the seller of the property HLS was purchasing.10

      The loan was payable on December 28, 2017.11 On June 8, 2018, with the loan

still unpaid, Boyden mailed a letter addressed to HLS, to the attention of its president,

Orlandus Branch, and a copy to Cummings, “demanding payment in full of the loan I made




      5
          May 30, 2019 Hearing Tr. 78:7-9, 81:15-20.
      6
          Pl.’s Ex. 1 at 2-3; May 30, 2019 Hearing Tr. 15:14-16, 16:4-8, 19:20-22.
      7
          Pl.’s Ex. 1 at 2; May 30, 2019 Hearing Tr. 73:20-22.
      8
          Pl.’s Ex. 1 at 2.
      9
          Id. at 3. The lines are as they appear on the note.
      10
           Pl.’s Ex. 1 at 4; May 30, 2019 Hearing Tr. 18:5-8, 78:4-6.
      11
           Pl.’s Ex. 1 at 2.


                                                      2
to HLS II, LLC . . . .”12 No payments pursuant to the Note have been made.13

                                                Analysis

       Where a promissory note contains an unconditional promise to pay a fixed amount

of money to order at a definite time and does not require the promisor to perform any act

in addition to the payment of money, it is a negotiable instrument. See 13 Pa. C.S.A. §

3104(a). A note is payable “to order” where it is payable to an identified person rather

than the bearer. Id. § 3109(b). Here, the Note required only that the borrower, “HLS II

LLC – Alice Cummings,” pay $100,000 to the lender, “Gregg Boyden,” by December 28,

2017.14 Thus, it was a negotiable instrument. See id. § 3104(a).

       A person who signs another’s name to a negotiable instrument while acting as his

representative makes the represented person liable on the instrument. Id. § 3402(a).

The representative is not liable “[i]f the form of the signature shows unambiguously that

the signature is made on behalf of the represented person who is identified in the

instrument . . . .” Id. § 3402(b).

       The statutory language is clear. The focal point is “the form of the signature.” Id.

Only if the form of the signature is ambiguous do we look beyond it. Here, the form of the

signature was not ambiguous.

       The form of signature on the Note unambiguously shows Cummings signed it on

behalf of HLS. HLS is listed at the top of the signature block as the “entity.”15 Her name



       12
            Pl.’s Ex. 5 (Demand Letters) at 3; May 30, 2019 Hearing Tr. 69:23-70:4.
       13
            May 30, 2019 Hearing Tr. 24:5-6, 49:10-13.
       14
            Pl.’s Ex. 1 at 2.
       15
            Id.


                                                     3
was printed below HLS’s. She signed below her printed name on the line designated for

her as vice president of HLS.16 The form of her signature shows she signed in her

capacity as HLS II LLC’s, “Vice President.”17                    Because the form of signature is

unambiguous, Cummings is not liable on the Note. Cf. Exhibition on Screen, Ltd. v. Pew,

360 F. Supp. 3d 281, 286 (E.D. Pa. 2018) (signature “for and on behalf” of company was

in representative capacity).

        Even if Boyden were correct that the form of signature is ambiguous, the evidence

shows that Cummings signed the Note as a representative of HLS. “[W]hen there is

ambiguity whether a signature was affixed in an individual or representative capacity and

(especially where) the litigation is between the original parties to the instrument, parol

evidence is admissible to show the facts and circumstances attending its execution in

order to resolve that question[.]” Trenton Tr. Co. v. Klausman, 296 A.2d 275, 276 (Pa.

Super. Ct. 1972) (quotations omitted). When Cummings requested the loan from Boyden

on December 13, 2017, she told Boyden that the money was needed for HLS’s deposit

on the Philadelphia property.18 Boyden wired the money to a bank as earnest deposit

money on behalf of HLS for its purchase of the property.19 When the loan was not repaid,

Boyden sent a demand letter to HLS, not Cummings.20 The letter demanded payment “of




        16
             Id.
        17
             Id.
        18
             May 30, 2019 Hearing Tr. 55:2-12.
        19
             Pl.’s Ex. 1 at 4; May 30, 2019 Hearing Tr. 18:5-8, 78:4-6.
        20
           Pl.’s Ex. 5 at 3. Boyden copied Cummings on the letter, but it is not clear whether it was sent
to her individually or as a representative of HLS. Id.


                                                       4
the loan I made to HLS II, LLC . . . .”21 Boyden himself believed that he had loaned the

money to HLS, not Cummings.

      Both the form of signature and the parol evidence establish that HLS, not

Cummings, was the borrower on the loan. Therefore, we shall grant judgment in favor of

Cummings.




      21
           Id.

                                           5
